Exhibit 10.3

 

ThermoView Industries, Inc.

Audit Committee Charter

   

Organization

 

There shall be a committee of the Board of Directors to be known as the Audit
Committee. The Audit Committee shall be composed solely of directors who are
independent of the management of the corporation and are free of any
relationship that, in the opinion of the Board of Directors, would interfere
with their exercise of independent judgment as a committee member. All committee
members shall be financially literate (or shall become financially literate
within a reasonable period of time after appointment to the Audit Committee) and
at least one member shall have accounting or related financial management
expertise.

 

Statement of Policy

 

The Audit Committee shall provide assistance to the corporate directors in
fulfilling their oversight responsibility to the shareholders, potential
shareholders, and investment community relating to corporate accounting,
internal controls, financial reporting and disclosure practices of the
corporation, legal and ethical compliance procedures and the quality and
integrity of the financial reports of the corporation. In so doing, it is the
responsibility of the Audit Committee to maintain free and open means of
communication between the directors, the independent auditors, the internal
auditors and the financial management of the corporation. The Audit Committee
shall have a clear understanding with management and with the independent
auditors that the independent auditors are ultimately accountable of the Board
of Directors and the Audit Committee, as representatives of the corporation's
shareholders.

 

Responsibilities

 

In carrying out its responsibilities, the Board of Directors believes the
policies and procedures of the Audit Committee should remain flexible, in order
to best react to changing conditions and to ensure to the directors and
shareholders that the corporate accounting and reporting practices of the
corporation are in accordance with all requirements and are of the highest
quality.

 

In carrying out its responsibilities, the Audit Committee will:

 

·

Review and recommend to the Board of Directors the selection and retention of
independent auditors to audit the financial statements of the corporation and
its divisions and subsidiaries, or the discharge of such independent auditors.
On an annual basis, the Audit Committee should review and discuss with the
independent auditors all significant relationships the independent auditors have
with the corporation to determine their continued independence. The Audit
Committee will discuss with the independent auditors the matters included in the
written disclosures required by the Independence Standards Board.

   

·

Meet with the independent auditors and financial management of the corporation
to review the scope of the proposed audit for the current year and the audit
procedures to be utilized, and at the conclusion thereof review such audit,
including any comments or recommendations of the independent auditors. The Audit
Committee will also approve the estimated cost of the annual audit and the level
and scope of non-audit services provided by the independent auditors.

   

·

Review with the independent auditors, the corporation's internal auditors, and
financial and accounting personnel the adequacy and effectiveness of the
accounting and financial controls of the corporation, and adopt any
recommendations for the improvement of such internal control procedures or
particular areas where new or more detailed controls or procedures are
desirable. Particular emphasis should be given to the adequacy of such internal
controls to expose any payments, transactions or procedures that might be deemed
illegal or otherwise improper.

   

·

Review the internal audit function of the corporation including the independence
and authority of its reporting obligations, the proposed audit plans for the
coming year, and the coordination of such plans with the independent auditors.

   

·

Receive prior to each meeting, a summary of findings from completed internal
audits and a progress report on the proposed internal audit plan, with
explanations for any deviations from the original plan.

   

·

Review the financial statements contained in the annual report to shareholders
with management and the independent auditors to determine that the independent
auditors are satisfied with the disclosure and content of the financial
statements to be presented to the shareholders. Any changes in accounting
principles should be reviewed.

   

·

Discuss with the independent auditors the appropriateness of the accounting
principles and financial disclosure practices used or proposed to be adopted by
the corporation.

   

·

Provide sufficient opportunity for the internal and independent auditors to meet
with the members of the Audit Committee without members of management present.
Among the items to be discussed in these meetings are the independent auditors'
evaluation of the corporation's financial, accounting and auditing personnel,
and the cooperation that the independent auditors received during the course of
the audit. The Audit Committee should consult periodically with the independent
auditors out of the presence of management about the adequacy of the
corporation's internal control structure and the completeness and accuracy of
the corporation's financial statements.

   

·

Establish, review and update periodically a code of business conduct and ensure
that management has established a system to enforce this code. The Audit
Committee will periodically review company policy statements and procedures to
determine their adherence to the corporation's code of business conduct.

   

·

Review periodically with the corporation's counsel legal and regulatory matters
that may materially affect the corporation's financial statements, compliance
policies and programs.

   

·

Conduct an appropriate review of all related party transactions on a continuing
basis and review potential conflict of interest situations where appropriate.

   

·

Review accounting, financial, human resources and management succession planning
within the corporation.

   

·

Submit the minutes of all meetings of the Audit Committee to, or discuss the
matters discussed at each committee meeting with, the Board of Directors.

   

·

Investigate any matter brought to its attention within the scope of its duties,
with the power to retain outside counsel for this purpose if, in its judgment,
that is appropriate.

   

·

Review and update this Charter on an annual basis, or more frequently as
appropriate.

   

·

Perform such other duties and functions consistent with this Charter, the
corporation's bylaws and governing law, as the Audit Committee or the Board of
Directors deems necessary or appropriate.